DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim to priority to Non-Provisional Application No. 13/814,922 filed July 2, 2013, now Patent No. 10,258,754; to Application No. PCT/IB2011/002325, filed on August 12, 201; and to Provisional application 61/373,361 filed on August 13, 2010.

Status of Claims
This Office Action is responsive to the amendment filed on February 2, 2022. As directed by the amendment: claims 2 and 8 have been amended, and claims 6-7 have been cancelled. Thus, claims 2-5 and 8-21 are presently pending in this application. 
Claims 10 and 17, and claims 11-6 and 18-21 by dependency, were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 10 and 17, and claims 11-21 by dependency, were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 13.	Claims 2-9 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al. (U.S. Publication No. 2006/0102179) in view of McCarthy (U.S. Pub. No. 2010/0094366). Claims 10-21 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Kapust et al. (U.S. Pub. No. 2010/0252042). Applicant’s amendments necessitated the application of new grounds of rejection, shown above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 17, and claims 11-6 and 18-21 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “wherein, in the flow control mode, the controller is configured to determine an instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate and/or pressure in response to the determined instance”, ln 1-3.  Applicant’s specification provides support, while in the flow control mode, adjusting the flow rate (¶¶ 0038, 0069, 0145 0154). However, Applicant’s specification fails to provide support for, while in the flow control mode, adjusting the pressure. Therefore, claim 10 introduces new matter not described in the specification. Similar rational is applied to dependent claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17, and claims 11-21 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein, in the flow control mode, the controller is configured to determine an instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate and/or pressure in response to the determined instance”, ln 1-3.  It is unclear how the pressure is adjusted while in the flow control mode. For the purpose of this Office Action claim 10 is interpreted as reciting “wherein, in the flow control mode, the controller is configured to determine an instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate in response to the determined instance.
Similar rational is applied to claim 17. For the purpose of this Office Action claim 17 is interpreted as reciting “wherein the controller is configured to adjust the flow rate in response to the determined instance of carbon dioxide rebreathing or flow starvation by boosting a target flow rate or a target flow range.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al. (U.S. Publication No. 2006/0102179; hereinafter “Rapoport”) in view of McCarthy (U.S. Pub. No. 2010/0094366). 
Regarding Claim 2, Rapoport discloses a respirator apparatus comprising  a flow generator (22; Fig. 1) configured to generate the flow of gases (¶ 0027); a sensor (23; Fig. 1) configured to measure properties of the gases (¶¶ 0028, 0030-0033); and a controller (24, 25; Fig. 1) in communication with the flow generator and the sensor (¶¶ 0028-0051; Fig. 9-12), the controller configured to operate according to a pressure control mode and a flow control mode (¶¶ 0038-0059; Fig. 9-11), wherein the controller is configured to operate in the flow control mode when the user is determined to be awake (¶¶ 0038-0055) and operate in the pressure control mode when the user is determined to be asleep (¶¶ 0038-0055), and a user interface (20; Fig. 1). 
Rapoport does not specifically disclose the respirator apparatus wherein, in the flow control mode, the controller is configured to control a flow rate of the gases to be above a minimum threshold, the minimum threshold being set to correspond to a particular type of user interface used by the user.
McCarthy teaches an air supply system comprising a controller (64; 18; Fig. 1, 3) configured to control a flow rate of the gases to be above a minimum threshold, the minimum threshold being set to correspond to a particular type of user interface used by the user (14A, 14B, 14C; Fig. 2; ¶¶ 0042-0055) for the purpose of providing a particular user interface that correctly cover and seals to the user’s face (i.e. infant to adult) and ensuring (i.e. setting) that the minimum and maximum threshold of flow rate and pressure are suitable for the particular user (¶¶ 0042-0055).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify respirator apparatus of Rapoport to include the controller configured to control the flow rate of the gases to be above the minimum threshold, the minimum threshold being set to correspond to a particular type of user interface used by the user as taught by McCarthy for the purpose of providing a particular user interface that correctly cover and seals to the user’s face (i.e. infant to adult) and ensuring (i.e. setting) that the minimum and maximum threshold of flow rate and pressure are suitable for the particular user (See McCarthy: ¶¶ 0042-0055).
Regarding Claim 3, the modified device of Rapoport discloses the respirator apparatus wherein the minimum threshold that corresponds to the particular type of user interface is a predetermined value (See McCarthy: ¶¶ 0042-0055).
Regarding Claim 4, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured determine the minimum threshold for the particular type of user interface in a test mode (See McCarthy: ¶¶ 0042-0055).
Regarding Claim 5, the modified device of Rapoport discloses the respirator apparatus wherein, in the flow control mode, the controller is configured to control the flow rate of the gases to be within a range (See Rapoport: ¶¶ 0038-0055, See McCarthy: ¶¶ 0042-0055).
Regarding Claim 8, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to determine whether the user is awake or asleep at least in part by analyzing input from the sensor (See Rapoport: ¶¶ 0038-0055).
Regarding Claim 9, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to initially operate in the flow control mode and switch to the pressure control mode after a predetermined time (See Rapoport: ¶¶ 0033, 0038-0055).

Claims 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of McCarthy as applied to claim 2 above, and further in view of Kapust et al. (U.S. Pub. No. 2010/0252042; hereinafter: “Kapust”).
Regarding Claim 10, the modified device of Rapoport discloses the respirator apparatus wherein the controller monitors delivered flow, pressure, or both in the flow control mode and adapts a delivered flow when there are indications of flow starvation (See Rapoport: ¶ 0033).
The modified device of Rapoport does not specifically disclose the respirator apparatus wherein, in the flow control mode, the controller is configured to determine an instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate in response to the determined instance.
Kapust teaches a devices for non-invasive open ventilation for treating airway obstructions (101; Fig. 1) comprising a controller (¶ 0195; Fig. 106), wherein the controller is configured to determine an instance flow starvation and adjust the flow rate in response to the determined instance (¶¶ 0179, 0367-0377; Figs 157-164) for the purpose of treating detected apnea and obstructions (¶ 0369; Figs. 159-160). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Rapoport to include the controller configured to determine the instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate in response to the determined instance as taught by Kapust for the purpose of treating detected apnea and obstructions (See Kapust: ¶ 0369; Figs. 159-160).
Regarding Claim 11, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to determine the instance of flow starvation by detecting an increase in a breath volume of the user (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 12, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to apply a filter (See Kapust: ¶ 0026, 0028, 0253) according to the user's sleep state during the detecting so as to reduce false positives (See Kapust: ¶ 0026, 0028, 0253).
Regarding Claim 13, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to determine the instance of flow starvation by detecting a negative pressure in the user interface user (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 14, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to monitor the pressure in the user interface by a direct measurement or by a calculated pressure drop (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 15, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to determine the instance of carbon dioxide rebreathing or flow starvation by detecting a pressure in the user interface falling below a predetermined threshold (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 16, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to monitor the pressure in the user interface by a direct measurement or a calculated pressure drop (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 17, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to adjust the flow rate in response to the determined instance of carbon dioxide rebreathing or flow starvation by boosting a target flow rate or a target flow range (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 18, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to boost the target flow rate or the target flow rate range during inhalation of the user (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 19, the modified device of Rapoport discloses the respirator apparatus wherein the controller is configured to control the flow generator to generate the flow of gases at a baseline flow rate during exhalation of the user (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 20, the modified device of Rapoport discloses the respirator apparatus wherein an amount by which the target flow rate or the target flow rate range is boosted is variable (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).
Regarding Claim 21, the modified device of Rapoport discloses the respirator apparatus wherein the amount is set by the user (See Kapust: ¶¶ 0179, 0367-0377; Figs 157-164).

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the 35 U.S.C. 112(a) new matter rejection and 35 U.S.C. 112(b) indefinite   rejection are without merit because Applicant’s disclosure provides support and clarity for “wherein, in the flow control mode, the controller is configured to determine an instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate and/or pressure in response to the determined instance.”, ln 1-3 of claim 10, and similarly in claim 17 in paragraphs 0005, 0021-0023, 0109-011, 0160-0162 (sic) and Fig. 1 (step 122), Pg. 5-6. Examiner respectfully disagrees. Claim 10 requires, while in the flow control mode when the user is determined to be awake, the controller is configured to determine an instance of carbon dioxide rebreathing or flow starvation and adjust the flow rate and/or pressure in response to the determined instance.  Applicant’s specification provides support, while in the flow control mode when the user is determined to be awake, adjusting the flow rate See para. 0038, 0069, 0145, and 0154, as cited by Examiner. The paragraph cited by Applicant are directed to basic construction and function of the claimed apparatus. Nowhere does any of the paragraph cited by Applicant or Examiner state that the controller is configured to adjust the pressure alone or with the flow rate while in the while in the flow control mode when the user is determined to be awake, nor the more specific adjusting the pressure alone or with the flow rate while in the while in the flow control mode when the user is determined to be awake in response to a determined instance of carbon dioxide rebreathing or flow starvation as claimed in claim 10. Therefore, Applicant’s arguments have been considered fully but are not persuasive. 
Examiner notes: To address the 35 U.S.C. 112(a) new matter rejection and 35 U.S.C. 112(b) indefinite rejection Applicant is encouraged to specifically show where in the disclosure supports, or where in the disclosure has support for how one of ordinary skill in the art would reasonably concluded that the controller is configured to adjust the pressure alone or with the flow rate while in the flow control mode when the user is determined to be awake and in response to a determined instance of carbon dioxide rebreathing or flow starvation.
Further, the 35 U.S.C. 112(a) new matter rejection if not addressed would result in a loss of priority to claim 10 and claims 11-21 by dependency. Thus, resulting in the effective filing date of claim 10 and claims 11-21 by dependency, being June 20, 2019 and the entire application being examined under the first inventor to file provisions of the AIA  instead of the current pre-AIA  first to invent provisions.

Applicant asserts the resultant respirator apparatus of 35 U.S.C. 103 rejection over Rapoport in view of McCarthy (hereinafter: “the modified device of Rapoport”) fails to disclose the claimed apparatus.  Specifically, that the modified device of Rapoport fails to disclose “wherein the controller is configured to operate in the flow control mode when the user is determined to be awake and operate in the pressure control mode when the user is determined to be asleep” ln 7-9 of the currently amended independent claim 2, previously recited in now cancelled claims 6-7, Pg. 6-8. Examiner respectfully disagrees.  The Non-Final Office Action of September 2, 2021, contained a clear typographical error in the rejections of now cancelled claims 6-7 Para. 13, e-f, Pg. 6, stating “See McCarthy: ¶¶ 0038-0055” instead of --See Rapoport: ¶¶ 0038-0055--. The previous rejection of independent claim 2, to which both now cancelled claims 6-7 depended, recited: “the controller configured to operate according to a pressure control mode and a flow control mode (¶¶ 0038-0059; Fig. 9-11)”. Applicant dose not contest that the cited portion of Rapoport (¶¶ 0038-0059; Fig. 9-11) disclose the controller being configured to operate according to a pressure control mode and a flow control mode. McCarthy is directed to and is utilized for the controller configured based on a particular type of user interface used by the user, and is not concerned with the sleep stated of the user (asleep or awake).  A reasonable individual would look to the previously reviewed portions concerned with the controller being configured to operate according to a pressure control mode and a flow control mode of Rapoport (¶¶ 0038-0055) for support of the controller being configured to operate in the flow control mode when the user is determined to be awake and operate in the pressure control mode when the user is determined to be asleep when said limitations were not found in cited portion of McCarthy being the only other reference in the 35 U.S.C. 103 rejection. Therefore, the modified device of Rapoport did and does discloses the recited limitations of now cancelled claims 6-7 incorporated into independent claim 2, shown above, and Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785